Citation Nr: 1200852	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a reduction from a 50 percent disability rating to a 30 percent disability rating for a history of uterine fibroids with abdominal hysterectomy, effective April 1, 2008, on the basis of clear and unmistakable error in a September 1999 rating decision, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 1986.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

In a statement dated in August 2007, the Veteran raised the issue of entitlement to service connection for loss of an ovary, to include as secondary to service-connected history of uterine fibroids with abdominal hysterectomy.  Moreover, the record also raises a claim of clear and unmistakable error in the September 1999 rating decision as it pertains to the initial disability rating assigned for a history of uterine fibroids with abdominal hysterectomy.  These issues have not been developed for appellate review and therefore, the Board refers these issues to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO reduced the Veteran's disability rating for a history of uterine fibroids with abdominal hysterectomy, from 50 percent to 30 percent, effective April 1, 2008, on the basis of clear and unmistakable error in a September 1999 rating decision.

2.  The RO's decision to reduce the Veteran's disability rating for a history of uterine fibroids with abdominal hysterectomy, from 50 percent to 30 percent, effective April 1, 2008, on the basis of clear and unmistakable error in a September 1999 rating decision, was supported by the evidence then of record. 



CONCLUSION OF LAW

The criteria for reduction of the Veteran's disability rating for a history of uterine fibroids with abdominal hysterectomy, from 50 percent to30 percent, effective April 1, 2008, on the basis of clear and unmistakable error in a September 1999 rating decision, have been met.  38 U.S.C.A. §§ 5103A, 5109A, 5107 (West 2002); 38 C.F.R. §§ 3.105(a), 4.116, Diagnostic Codes 7617, 7618 (1999); 38 C.F.R. § 3.105(e) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a history of uterine fibroids with abdominal hysterectomy was originally granted in a rating decision dated in September 1999.  The RO evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 7617, which contemplates complete removal of the uterus and both ovaries, effective October 21, 1998.

The RO subsequently issued a rating decision in July 2007 in which it proposed to reduce the Veteran's disability rating for a history of uterine fibroids with abdominal hysterectomy from 50 percent to 30 percent on the basis of clear and unmistakable error (CUE) in the September 1999 rating decision.  The RO effectuated the reduction in the January 2008 rating decision currently on appeal, effective April 1, 2008, on the basis of CUE in the September 1999 rating decision.  Specifically, the RO found evidence of CUE because neither of the Veteran's ovaries were removed when the Veteran's hysterectomy was performed.  The Veteran was notified of this decision, provided her appellate rights, and timely perfected this appeal.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The RO satisfied these procedural requirements by way of a rating decision and letter to the Veteran dated July 2007.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. 38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  Here, notice of the final action was sent in a January 2008 letter and the effective date of the reduction was April 1, 2008.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date. 

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before VA, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Fugo v. Brown, 6 Vet. App. 40 (1993).  A claim of CUE in a prior decision is "not being reopened . . . [Rather] [i]t is being revised to conform to the 'true' state of the facts or the law that existed at the time of the original adjudication."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The pertinent regulations pertaining to the revision of decisions based on error are contained in 38 C.F.R. § 3.105(a).  Previous determinations which are final and binding, including decisions of service connection, are accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  Id.  In order to support a finding of CUE, it must be established that (1) either the correct facts, as they were known at the time, were not before the adjudicator, more than a simple disagreement as to how the facts were weighed or evaluated, or the statutory and regulatory provisions existing at that time were incorrectly applied; (2) the error occurred based on the record and the law that existed at the time of the prior adjudication in question; and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (citing Russell, 3 Vet. App. at 313-14).  

In this regard, the Veteran's service treatment records showed no gynecological abnormalities upon entrance into service in August 1985.  Subsequently generated service treatment records confirmed diagnosis of and treatment for an intrauterine pregnancy with cervicitis and a fibroid uterus.  The Veteran declined a clinical evaluation and physical examination prior to separation from service in August 1986.  A notation on the Veteran's DD Form 214 listed "pregnancy" as the narrative reason for separation from service.  

Post-service private treatment records dated in June 1998 showed the Veteran with subjective complaints of irregular bleeding and pelvic pain for the previous five weeks.  The diagnosis was dysfunctional uterine bleeding, with a known one centimeter fibroid.  An ovarian cyst was also diagnosed.  The Veteran's history of dysfunctional uterine bleeding was again noted in an August 1998 pre-operative examination report.  A notation on the pre-operative examination report indicated that the Veteran opted to undergo a hysterectomy without oophorectomy due to problems with bleeding on the hormonal therapy.  The assessment was dysfunctional uterine bleeding, most likely secondary to fibroids.  The Veteran subsequently underwent a total abdominal hysterectomy in October 1998 at a VA medical facility.  Private post-operative treatment notes found the Veteran to be status-post total abdominal hysterectomy for uterine fibroids.  The Veteran's recovery from this procedure was unremarkable.  
In November 2008, the Veteran's VA gynecologist reported that the Veteran underwent a total abdominal hysterectomy in October 1998.  The VA gynecologist further explained that 

[The Veteran's] ovaries were not removed at that time.  [The Veteran] was denied benefits because her hysterectomy was not a complete procedure.  This terminology is misleading and incorrect.  Her uterus was removed completely at the time of the surgery and the Correct (sic) terminology is a Total Abdominal Hysterectomy which is the procedure she had performed.

As noted above, the RO originally granted service connection in September 1999 for a history of uterine fibroids, with a total abdominal hysterectomy.  The RO evaluated this disability as 50 percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 7617, which contemplates removal of uterus and both ovaries, effective October 21, 1998.  According to Diagnostic Code 7617 in effect at that time, a 100 percent disability rating was assigned for three months after removal.  38 C.F.R. § 4.116, Diagnostic Code 7617.  Thereafter, a 50 percent disability rating was assigned.  Id. 

Similarly, Diagnostic Code 7618 in effect at that time, contemplated a disability rating for removal of the uterus, including corpus.  38 C.F.R. § 4.116, Diagnostic Code 7618.  A 100 percent disability rating was assigned for three months after removal.  Id.  Thereafter, a 30 percent disability rating was assigned.  Id.   

In light of the foregoing, the Board finds that the RO's assignment of an initial 50 percent disability rating in the September 1999 rating decision constituted clear and unmistakable error, as the regulatory provisions extant at the time were incorrectly applied and the error occurred based on the evidence then of record.  This error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  See Bouton, 23 Vet. App. at 71.   

More specifically, the private treatment records associated with the Veteran's hysterectomy make clear that an oophorectomy was not performed in conjunction with the Veteran's total abdominal hysterectomy.  In fact, a notation on the pre-operative examination report indicated that the Veteran opted to undergo the total abdominal hysterectomy without oophorectomy due to problems with bleeding on the hormonal therapy.  Accordingly, the 50 percent assigned rating under Diagnostic Code 7617, which required complete removal of uterus and both ovaries, was clearly and unmistakably erroneous.  Instead, the Veteran's disability rating should have been under the provisions of Diagnostic Code 7618 for removal of the uterus, including corpus.  See 38 C.F.R. § 4.116, Diagnostic Code 7618.  A 30 percent disability rating is assigned under this particular code provision following the initial three-month period after the surgery.  Id.  Therefore, the reduction effective April 1, 2008, from a 50 percent disability rating to a 30 percent disability rating for a history of uterine fibroids with abdominal hysterectomy on the basis of clear and unmistakable error in a September 1999 rating decision, was proper.   


ORDER

A reduction from a 50 percent disability rating to a 30 percent disability rating for a history of uterine fibroids with abdominal hysterectomy, effective April 1, 2008, on the basis of clear and unmistakable error in a September 1999 rating decision, was proper; thus, the Veteran's appeal is denied. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


